Notice of Allowance
Priority
The Instant Application, filed 10/22/2021, claims priority from Provisional Application 63115569, filed 11/18/2020.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Hector A. Agdeppa (Reg. No. 58,238) on 7/19/22.

In The Claims
Please amend the claims as follows:

(Currently Amended) A method comprising: 	receiving, by a correlation determination engine, a set of feature vectors associated with a performance metric, wherein each feature vector in the set comprises feature values for a plurality of features associated with network communications;	determining, by the correlation determination engine, a first score for a first subset of the feature vectors that have at least one common feature value for a first feature of the plurality of features;	determining, by the correlation determination engine,  a second score for a second subset of the feature vectors, the second subset comprising the first subset and other feature vectors that have a different feature value for the first feature; [[and]]	based on a change between the first score and the second score, determining, by the correlation determination engine,  whether to group the common feature value and the different feature value together,	wherein the common feature value and the different feature value help identify a dominant scenario associated with success or failure conditions of the network communications; and
providing, by the correlation determination engine, a group of feature values comprising the common feature value and the different feature value as a set of feature values that has greater correlation with the performance metric than other groups of feature values that exclude the different feature value, upon determining to group the common feature value and the different feature value.
(Original) The method of claim 1, further comprising:	determining that the second score is greater than the first score; and	grouping the common feature value and the different feature value together.
(Original) The method of claim 2, further comprising:	generating a recommendation of a remedial action based on the group of feature values.
(Original) The method of claim 1, wherein the determining the first score for the first subset of the feature vectors comprises:	calculating the first score based on a failure rate and a failure fraction associated with the common feature value, wherein the failure rate is defined based on a total number of failures in the first subset in relation to a total number of attempts in the first subset and the failure fraction is defined as a total number of failures in the first subset in relation to the total number of failures for the network communications.
(Original) The method of claim 4, wherein the first score is a harmonic mean of the failure rate and the failure fraction.
(Original) The method of claim 5, wherein the harmonic mean is adjusted with a weight applied to at least one of the failure rate or the failure fraction.
(Original) The method of claim 1, further comprising:	for each feature value associated with the first feature, determining a corresponding subset of feature vectors that have the feature value for the first feature; and	determining a corresponding score for the feature value.
(Original) The method of claim 7, further comprising:	sorting the feature value in a sorted list of feature values associated with the first feature based on the corresponding score.
(Original) The method of claim 8, wherein the common feature value is selected based on a position of the common feature value in the sorted list and the different feature value is selected based on a different feature value having the next position to the position in the sorted list.
(Original) The method of claim 1, further comprising:
determining a filter comprising at least the common feature value that, when applied to the set of feature vectors, results in the first subset. 
(Original) The method of claim 10, further comprising:	upon determining that the second score is greater than the first score, updating the filter to include the different feature value.
(Original) The method of claim 11, wherein the feature vectors are associated with a performance metric, the method further comprising:	providing a group of feature values comprising the common feature value and the different feature value as a set of feature values that has greater correlation with the performance metric than other groups of feature values that do not comprise the common feature value and the different feature value; 	apply the filter to the set of the feature vectors to determine a filtered set empty of feature vectors associated with the filter; and	providing a second group of feature values remaining in the filtered set as a second set of feature values that has greater correlation with the performance metric than other groups of feature values in the filtered set that do not comprise feature values in the second group of feature values.
(Original) The method of claim 12, further comprising:	determining a third score for a third subset of the feature vectors that have at least one second common feature value for a second feature of the plurality of features; and	based on a change between the second score and the third score, determining whether to update the filter to include the second common feature value.
(Canceled).
(Currently Amended) The method of claim 1[[4]], wherein the group of feature values identifies a scenario, the method further comprising:	querying a data store for additional data associated with at least one feature vector defined by at least one feature value of the group of feature values; and	providing the additional data in association with the group of feature values.
(Currently Amended) The method of claim 1[[4]], wherein the performance metric comprises at least one of a binary feature value and a non-binary feature value.
(Original) The method of claim 1, wherein a feature of a feature vector is associated with a continuous range of feature values, the method further comprising:	translating feature values of the feature to a discrete range of feature values based on statistics associated with peer networks for the feature.
(Original) The method of claim 1, wherein the determining the first score for the first subset of the feature vectors comprises:	calculating the first score based on a success rate and a success fraction associated with the common feature value, wherein the success rate is defined based on a total number of successes in the first subset in relation to a total number of attempts in the first subset and the success fraction is defined as a total number of successes in the first subset in relation to the total number of successes for the network communications.
(Currently Amended) A system comprising: 	a processor; and	a non-transitory storage medium storing instructions that, when executed on the processor, performs a method comprising:	receiving a set of feature vectors associated with a performance metric, wherein each feature vector in the set comprises feature values for a plurality of features associated with network communications;	determining a first score for a first subset of the feature vectors that have at least one common feature value for a first feature of the plurality of features;	determining a second score for a second subset of the feature vectors, the second subset comprising the first subset and other feature vectors that have a different feature value for the first feature; and	based on a change between the first score and the second score, determining whether to group the common feature value and the different feature value together,	wherein the common feature value and the different feature value help identify a dominant scenario associated successes [[f]]or failures of the network communications; and
providing a group of feature values comprising the common feature value and the different feature value as a set of feature values that has greater correlation with the performance metric than other groups of feature values that exclude the different feature value, upon determining to group the common feature value and the different feature value.
(Currently Amended) A non-transitory machine-readable storage medium storing instructions that upon execution cause a system to perform a method comprising:	receiving a set of feature vectors associated with a performance metric, wherein each feature vector in the set comprises feature values for a plurality of features associated with network communications;	determining a first score for a first subset of the feature vectors that have at least one common feature value for a first feature of the plurality of features;	determining a second score for a second subset of the feature vectors, the second subset comprising the first subset and other feature vectors that have a different feature value for the first feature; and	based on a change between the first score and the second score, determining whether to group the common feature value and the different feature value together,	wherein the common feature value and the different feature value help identify a dominant scenario associated successes [[f]]or failures of the network communications; and
providing a group of feature values comprising the common feature value and the different feature value as a set of feature values that has greater correlation with the performance metric than other groups of feature values that exclude the different feature value, upon determining to group the common feature value and the different feature value.
--

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, providing, by the correlation determination engine, a group of feature values comprising the common feature value and the different feature value as a set of feature values that has greater correlation with the performance metric than other groups of feature values that exclude the different feature value, upon determining to group the common feature value and the different feature value. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444